DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on October 30, 2020 has been considered. Applicant’s terminal disclaimer to US Patent No. 10,738,227 has been considered. Claims 1-17 are pending. Claim 18 has been canceled. Claims 1, 5-8 and 17 have been amended by the applicant. Claims 1-17 are the subject of the present Official action. 

Reason for Allowance
The following is an examiner’s statement for reasons for allowance: The amendment to claim 1 clarifying that each macro-void is surrounded by the partition and surface layers renders the scope of claim 1 definite. The amendment to claim 6 clarifying that step (1) involves contacting the first porous polyimide film with the second film which cells are being cultured in q liquid phase and lifting the film aggregate into a gas phase from the liquid phase renders the scope of claim 6 definite. The amendment to claim 7 clarifying that the second porous polyimide film in which cells are being cultured is obtained by applying cells to the second porous polyimide film in which cells are not being cultured and culturing the cells on the second porous polyimide film renders the scope of claim 7 definite. In particular, applicant has substantively addressed the examiners 112b rejections through claim amendments. Furthermore, applicant has canceled claim 18, rendering the 112d and 102 rejections moot. Applicant’s submission of a terminal disclaimer to US Patent No. 10,738,227 has been entered. Accordingly, claims 1-17 are found allowable.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

                                                                                                                                                Patent Examiner
Art Unit 1633
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633